


Exhibit 10.34

 

PENN NATIONAL GAMING, INC.

 

NOTICE OF GRANT OF RESTRICTED STOCK

 

This is to notify you that an award of restricted shares of Common Stock of Penn
National Gaming, Inc. (the “Company”) has been granted pursuant to the Penn
National Gaming, Inc. 2008 Long Term Incentive Compensation Plan, as follows:

 

Name and Address

                                                           

of Grantee:

                                                           

 

                                                           

 

 

Date of Grant:

                    , 20    

 

 

Type of Grant:

Restricted Stock Award

 

 

Number of shares:

                      

 

 

Fair market value per share:

$                          (as of the close of business on
                          )

 

 

Total fair market value of award:

$                          (as of the close of business on
                          )

 

 

Vesting Date(s)/Lapse of Restrictions:

               shares on                        [1st anniversary of Date of
Grant]

               shares on                        [2nd anniversary of Date of
Grant]

               shares on                        [3rd anniversary of Date of
Grant]

               shares on                        [4th anniversary of Date of
Grant]

 

OR

 

               shares on                        [4th anniversary of Date of
Grant]

               shares on                        [5th anniversary of Date of
Grant]

 

The grant is subject to all the terms and conditions of the Penn National
Gaming, Inc. 2008 Long Term Incentive Compensation Plan, a copy of which is
available upon request.

 

 

 

GRANTEE

 

 

 

Date: 

 

 

 

 

 

 

 

 

PENN NATIONAL GAMING, INC.

 

 

 

Date: 

 

 

 

 

 

By:

Robert S. Ippolito

 

 

Title:

Vice President, Secretary and

 

 

 

Treasurer

 

--------------------------------------------------------------------------------


 

PENN NATIONAL GAMING, INC.

RESTRICTED STOCK AWARD AGREEMENT

 

All Restricted Stock is subject to the provisions of the 2008 Long Term
Incentive Compensation Plan (the “Plan”) and any rules and regulations
established by the Compensation Committee of the Board of Directors of Penn
National Gaming, Inc.  A copy of the Plan is available upon request.  Unless
specifically defined herein, words used herein with initial capitalized letters
are defined in the attached Notice or the Plan.

 

The terms provided herein are applicable to the Restricted Stock specified in
the attached Notice.  Different terms may apply to any prior or future awards
under the Plan.

 


I.              PAYMENT FOR SHARES


 

No payment is required for the Restricted Stock you receive.

 


II.            VESTING/LAPSE OF RESTRICTIONS


 

Vesting of Restricted Stock means that the Restricted Stock may no longer be
forfeited in the event you have a termination of employment (see the discussion
of Forfeiture below).  The lapse of restrictions means that the stock is fully
transferable by you.  Any stock for which the lapse of restrictions has not
occurred may not be sold, transferred, pledged or otherwise disposed of by you.

 

The Restricted Stock vests and the restrictions on transfer lapse in [25%
installments on each of the first, second, third and fourth anniversaries of the
Date of Grant] OR[50% installments on each of the fourth and fifth anniversaries
of the Date of Grant], if you continuously provide service as an Employee or
Director, as the case may be, through such date.  In addition, the Restricted
Stock vests and the restrictions on transfer lapse as of the occurrence of any
of the following events:

 


A.            YOUR SERVICE AS AN EMPLOYEE OR DIRECTOR OF THE COMPANY, AS THE
CASE MAY BE, TERMINATES BECAUSE OF DEATH, DISABILITY OR RETIREMENT; OR


 


B.            THE COMPANY IS SUBJECT TO A CHANGE OF CONTROL (AS DEFINED IN THE
PLAN).


 

No additional shares of Restricted Stock vest after your service as an Employee
or a Director of the Company, as the case may be, has terminated for any other
reason.

 


III.           FORFEITURE


 

If your service as an Employee or Director of the Company, as the case may be,
terminates for any reason (other than death, Disability, or Retirement), then
your shares of Restricted Stock will be forfeited to the extent that they have
not vested before the termination date and do not vest as a result of the
termination.  This means that the Restricted Stock will immediately revert to
the Company.  You will receive no payment for shares of Restricted Stock that
are forfeited.

 

--------------------------------------------------------------------------------



 


IV.           LEAVES OF ABSENCE


 

For purposes of this grant, your service does not terminate when you go on a
leave of absence recognized under the Plan.  Your service will terminate when
the leave of absence ends, however, unless you immediately return to active
work.

 


V.            STOCK CERTIFICATES


 

The certificate(s) representing your Restricted Stock award will be held for you
by the Company.  After those shares have vested, a stock certificate for those
shares will be released to you.

 


VI.           VOTING AND DIVIDEND RIGHTS


 

You may vote your Restricted Stock and you will receive any dividends paid with
respect to your Restricted Stock even before they vest.  Dividends with respect
to your Restricted Stock will be paid in a lump sum on the dates that dividends
are payable on Common Stock of the Company to Company shareholders generally.

 


VII.         WITHHOLDING TAXES


 

No stock certificates will be released or issued to you unless you have made
acceptable arrangements to pay any withholding taxes that may be due as a result
of this grant or the vesting of the shares.  Those arrangements may include
withholding shares of Company Common Stock that otherwise would be released to
you when they vest.  These arrangements may also include surrendering shares of
Company Common Stock that you already own.  The fair market value of the shares
you surrender, determined as of the date when taxes otherwise would have been
withheld in cash, will be applied as a credit against the withholding taxes.

 


VIII.        RESTRICTIONS ON RESALE


 

By signing this Agreement, you agree not to sell any shares at a time when
applicable laws or Company policies prohibit a sale.  This restriction will
apply as long as you are an Employee or Director of the Company, as the case may
be.

 


IX.           NO RIGHT TO CONTINUED SERVICE


 

A grant of Restricted Stock does not give you the right to continue in service
with the Company in any capacity.  The Company reserves the right to terminate
your services at any time, with or without cause, subject to any employment
agreement or other contract.

 


X.            ADJUSTMENTS


 

In the event of a stock split, a stock dividend or a similar change in Company
Common Stock, the number of Restricted Shares that remain subject to forfeiture
will be adjusted accordingly.

 

--------------------------------------------------------------------------------



 


XI.           APPLICABLE LAW


 

This Agreement will be interpreted and enforced under the laws of the
Commonwealth of Pennsylvania, without regard to its choice of law provisions.

 


XII.         THE PLAN AND OTHER AGREEMENTS


 

The text of the Penn National Gaming, Inc. 2008 Long Term Incentive Compensation
Plan is incorporated in this Agreement by reference.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this grant.  Any prior agreements, commitments or
negotiations concerning this grant are superseded.  This Agreement may be
amended only by another written agreement, signed by both parties.

 

BY SIGNING THE ATTACHED NOTICE,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.

 

--------------------------------------------------------------------------------
